Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-3 and 5-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claims 8 and 15), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/underlined/italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
1.	A computer-implemented method comprising: 
performing, by a computing device, a check on an internal secondary device on a first node during a boot software stack initialization, wherein the internal secondary device includes a storage device, wherein the computing device includes at least the first node and a second node, wherein the first node and the second node are in communication via an internal network interconnect, wherein the first node and the second node each includes: 
an operating system on a primary storage, 
a recovery operating system on the internal secondary device, and 
an image repository of the internal secondary device on the internal secondary device; 
determining that the internal secondary device on the first node is corrupt based upon, at least in part, the check, wherein determining that the internal secondary device on the first node is corrupt includes determining that the internal secondary device on the first node is corrupt and initiating, via the boot software stack initialization, a restore process of the internal secondary device on the first node; 
accessing, by the first node, the recovery operating system and the image repository of an internal secondary device on the second node, including accessing, by the first node, a non-corrupted copy of the internal secondary device on the second node; and 
rebuilding the internal secondary device on the first node based upon, at least in part, the recovery operating system and the image repository of the internal secondary device on the second node such that the internal secondary device on the 2Appl. No.: 16/526,634Page 3 of 11Amendment Dated: May 24, 2022Reply to Office Action of: February 24, 2022first node is rebuilt using the non-corrupted copy of the internal secondary device on the second node.  

Claims 2-3 and 5-7, 9-14, and 16-20 are dependent upon independent claims 1, 8, and 15.  Therefore claims 2-3 and 5-7, 9-14, and 16-20 are allowable by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20220091755 A1, US 20210011821 A1, US 8219850 B1, US 20120066546 A1, US 20070174689 A1, US 7024581 B1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 20220091755 A1: As discussed elsewhere herein, the configuration data generally includes customizations performed at a first point in time as part of the last installation of the base operating system and other software components of the system software stack. Subsequent to the first point in time, the node is rebooted and as part of the reboot processing, the BIOS has not found a bootable partition on the primary PD and processing is performed that boots the node from the bootable partition of the secondary PD including the recovery operating system. As a result, the recovery operating system of the secondary PD is loaded and executed and performs processing to determine whether one or more conditions or criteria are met indicating that the primary PD is defective, faulty, data corrupted, unusable or unhealthy. Assuming at least one of the conditions or criteria of the primary PD are meet, the recovery operating system then performs processing that restores content, such as the base operating system, to the primary PD from the secondary PD, and again reboots the node. This time, the BIOS detects the primary PD is bootable and boots the base operating system from the primary PD. Subsequent to booting the base operating system from the primary PD, the configuration data may be applied to customize the base operating system and other software components of the system software stack. In at least one embodiment, system software may be executed when starting the system as part of rebooting, where the system software detects that customizations (as described in the configuration data 330a) are missing, and thus triggers subsequent processing to locate, obtain and apply the configuration data 330a. Applying the configuration data to the base operating system may include updating portions of the base operating system with some of the configuration data. The configuration data may also be applied as the system software stack is brought up (e.g., built, loaded and executed) by identifying particular software components, services or layers to include in the system software stack or otherwise identifying particular software components, services or layers of the system software stack that are enabled or disabled.
US 20210011821 A1: In data replication environments such as IBM's Metro or Global Mirror, production data is mirrored from a primary storage system to a secondary storage system to maintain two consistent copies of the data. The primary and secondary storage systems may be located at different sites, perhaps hundreds or even thousands of miles away from one another. In the event the primary storage system fails, I/O may be redirected to the secondary storage system (a process referred to as a failover), thereby enabling continuous operations. Nevertheless, the secondary system (i.e., secondary host system and/or secondary storage system) to which production data is mirrored often includes computing resources that are underutilized under normal operating conditions.
US 8219850 B1: A system and method for recovering from a computer system crashing as a result of the storage disk suffering physical damage and/or the corruption of an application, operating system, and/or data. The computer system may be standalone or a part of a communication network. The computer includes a hard disk storage divided into a primary partition containing a unique operating system for executing application programs and a recovery partition containing a unique operating system for executing application programs and for backup data storage. A boot track storing a boot manager, a backup status information file for establishing communication between the operating systems of the primary and recovery partitions, and a status validation file verifying the integrity of the backup status information file.
US 20120066546 A1: As described above, conventionally, when a computing apparatus may not be booted to a general OS because the general OS is seriously damaged due to a virus, the virus may not be removed. Accordingly, a method of recovering the entire general OS is used. However, according to the present exemplary embodiment, it is possible to perform virus check and removal on the recovery OS 1241 with respect to some of files infected by a virus, and it is also possible to recover some of the infected files.
US 20070174689 A1: The computer platform embedded operating system backup switching handling method according to the invention comprises: (1) in the event of the operating system code stored in the primary operating system code storage area is successfully loaded into the computer platform, responding by inspecting whether the loaded operating system code can operate normally; if YES, setting an operating system health status flag to a normal operation indicating value; (2) responding to each startup event on the computer platform by checking the current setting of the operating system health status flag; if the operating system health status flag is currently set to a normal operation indicating value, then issuing a primary operating system code loading enable message, and setting the operating system health status flag to an normal operation indicating value; whereas if currently set to a abnormal operation indicating value, issuing an operating system loading channel switching enable message; and (3) responding to the operating system loading channel switching enable message by switching the current operating system loading channel from the primary operating system code storage area to the backup operating system code storage area to thereby allow the computer platform to perform a booting procedure with the operating system code stored in the backup operating system code storage area; and further setting the primary operating system loading channel failure flag to true value, and in the event of a failure to the backup operating system code storage area, setting the backup operating system loading channel failure flag to true value.
US 7024581 B1: A system and method for recovering from a computer system crashing as a result of the storage disk suffering physical damage and/or the corruption of an application, operating system, and/or data. The computer system may be standalone or a part of a communication network. The computer includes a hard disk storage divided into a primary partition containing a unique operating system for executing application programs and a recovery partition containing a unique operating system for executing application programs and for backup data storage. A boot track storing a boot manager, a backup status information file for establishing communication between the operating systems of the primary and recovery partitions, and a status validation file verifying the integrity of the backup status information file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114